Opinion by
Orlady, J.,
The court below refused to allow an amendment to a bill in equity, to change the name of the defendant from certain named individuals — “representing themselves and all others interested in a certain unincorpo*95rated association known as Scranton Railway Beneficial Association” to a corporation, viz: “Scranton Railway Beneficial Association.” It is apparent from the record that the suggested defendant, the corporation, was not in court, and that between the date of service of the bill on the original defendants, and that of the date of moving for that amendment, the statute of limitations had run against the plaintiff’s claim.
Following the rule declared in Wright v. Copper Co., 206 Pa. 274; Girardi v. Lumber Co., 232 Pa. 1; Tonge v. Item Publishing Co., 244 Pa. 417; White v. Fayette Auto Co., 43 Pa. Superior Ct. 532, the court below refused to allow the amendment.
The order so made is affirmed.